Exhibit 10.9

AMENDMENT NO. 1
to Schedule 1 Bing Search API Services


This Amendment Number 1 (“Amendment”) to Schedule 1 Bing Search API Services
(the “Schedule”) is dated August 1, 2015 (the “Amendment Effective Date”) and is
between Microsoft Online, Inc., a Nevada corporation (“Microsoft”) and Infospace
LLC, a Delaware limited liability company (“Company”).


The parties agree:


1.
Initial Term. The definitions of “Initial Schedule Term” and “Renewal Schedule
Term” in Table 2 of the Schedule is deleted and replaced with the following:



Initial Schedule Term
39 months
Renewal Schedule Term
12 months



2.
Definitions.



a.
Section 1.3 (“Approved Markets”) of the Schedule is deleted.



b.
Section 1.8 (“Company Properties”) of the Schedule is deleted and replaced with:
“Company Properties” means properties identified on Exhibit C, Applications,
Implementations, and Properties (as the last two terms are defined in Schedule 1
Paid Search Services between the parties dated August 1, 2014, as amended).



3.
Bing Services.



a.
Section 3.1 (Bing Search API) is deleted and replaced with: “3.1 Bing Search
API. Microsoft will deliver to Company, or provide Company with access to, the
Bing Search API, solely for use under the terms of this Schedule. Company will
download the Bing Search API in accordance with the applicable software download
policies here
http://advertise.bingads.microsoft.com/en-us/editorial-privacy-guidelines#software.”



4.
Company Obligations. Section 4 (“Company Obligations”) is deleted and replaced
with “4. [Intentionally omitted].”



5.
Access License. Section 5.1 of the Schedule is deleted.



6.
Schedule Term and Termination.



a.
Section 7.1 (“Schedule Term”) is deleted and replaced with: “7.1 Schedule Term.
The term of this Schedule (“Schedule Term”) begins on the Schedule Effective
Date, and unless earlier terminated, continues for the Initial Schedule Term.
This Schedule will automatically renew for successive Renewal Schedule Terms
unless terminated by either party with 60 days written notice prior to the end
of the then-current term.



b.
Section 7.2 (“Termination”) is deleted and replaced with: “7.2 Termination.
Termination of this Schedule is governed by the applicable terms of the
Agreement.”


Microsoft Confidential

--------------------------------------------------------------------------------





7.
Changes to the Services; Cancellation of the Services. Section 8 (“Changes to
the Services; Cancellation of the Services”) of the Schedule is deleted.



8.
Exhibits. Exhibit B is deleted and replaced with the attached Exhibit B. The
column titled “Max per Day” in the table in Exhibit C is deleted.



9.
All other Schedule terms remain unchanged.



10.
This Amendment may be executed by facsimile and in counterparts, each of which
will be deemed an original, and all of which together will constitute one and
the same instrument.



By signing below, the parties agree to be bound by this Amendment:


Company: Infospace LLC




By (sign): /s/ Peter Mansour 
Printed Name: Peter Mansour
Title: President 
Date: 7/28/15
Microsoft: Microsoft Online, Inc.




By (sign): /s/ Cindy Bondoc 
Printed Name: Cindy Bondoc     
Title: Contract Execution
Date: 7/29/2015






2
Microsoft Confidential



--------------------------------------------------------------------------------





Exhibit B
BING API USE CONDITIONS


    1. CODE OF CONDUCT / RESTRICTIONS ON USE. Company’s website (“Website”),
Company’s application, and Company’s access to and use any or all of the
Services, must comply with all applicable Microsoft policies and guidelines
(including, without limitations, any API call volume limitations, security
policies, and privacy policies), technical requirements and documentation, and
all applicable laws (including, without limitation, the applicable laws of
Company’s jurisdiction relating to online conduct, acceptable content, data
collection, privacy, and the export of data to the United States or Company’s
country of residence). This Schedule does not grant Company any rights related
to any services, materials, content, or data other than the Services. Company
will not, and will not permit Company’s users or other third parties to:
        (a) modify, reverse engineer, decompile, or otherwise alter the
Services;
(b) distribute, publish, facilitate, enable, or allow access or linking to the
Services from any location or source other than Company’s Website or
application;
(c) modify, filter, obscure, or replace the text, images, or other content of
Bing results, display Bing results with search results from other sources or
with other content so that such other search results or content appears as
displayed to be part of the Bing results, other than in either case blending and
displaying with Company’s own proprietary information;
(d) frame, minimize, remove, redirect, delay, or otherwise inhibit or modify the
display of any web page accessed by the links provided in or associated with
Bing results;
(e) hide or mask Company’s identity, or the identity of Company’s service, as it
uses the Services, including by failing to follow the identification conventions
listed in the API documentation;    
(f) defame, abuse, harass, stalk, threaten, or otherwise violate the legal
rights (such as rights of privacy and publicity) of others; or otherwise violate
Microsoft’s then current editorial policies (found at:
http://advertise.bingads.microsoft.com/en-us/bing-ads-policies).
(g) impersonate another person or entity, or falsify or delete any author
attributions, legal or other proper notices or proprietary designations (e.g.,
copyright or trademark symbols), or labels of the origin or source of services,
software, or other materials;
(h) use the Services to violate the law or for any unauthorized purpose;
(i) use the Services to infringe upon the copyright, trademark or other
intellectual property rights of anyone;
(j) interfere with or disrupt the Services, or servers or networks related to
the Services, or disobey any requirements, procedures, policies, or regulations
of networks related to the Services;
(k) create user accounts by automated means or under false or fraudulent
pretenses;
(l) promote or provide instructional information about illegal activities or
promote physical harm or injury against any group or individual;
(m) copy, store, or cache any Bing results, except for the intermediate purpose
allowed in Section 5 of the Agreement;

(n) commercialize (i.e., sell, rent, or lease) Bing results;

(o) transmit any virus, worm, defect, Trojan horse, or any other item intended
to destroy, surreptitiously interfere with, expropriate, or exert unauthorized
control over any system or data or to defraud any person;

(p) directly or indirectly generate impressions or clicks on Bing results, or
authorize or encourage others to do so, though any automated, deceptive,
fraudulent, or other invalid means;

(q) taking any action to remove the hyperlinks included as a part of any
transmitted Bing results; or

(r) create or attempt to create a substitute or similar service or product as
that of the Service or Bing through use of or access to any of the Services or
proprietary information related to the Services.


3
Microsoft Confidential



--------------------------------------------------------------------------------





    2. LIMITATIONS AND CONDITIONS OF THE SERVICE. Microsoft may use technology
or other means to protect the Services, protect our customers, or stop Company
from breaching this Schedule. These means may include, for example, filtering to
stop spam or increase security. These means may hinder or break Company’s use of
the Services, and Company may not work around or attempt to thwart or disable
any of these technical or other means. Microsoft also may, in order to address
specific events which could impact Microsoft’s network, limit the: (a) rate at
which the Services, or any subset of them, may be called; (b) the amount of
storage made available to each Services account; or (c) the length of individual
content segments that may be uploaded to, or served from, the Services (all of
the foregoing being forms of "Throttling"). Microsoft may perform this
Throttling globally across all Services, per end user, or on any other basis.
Company will not take steps to circumvent any technical measures Microsoft may
put in place to enforce Throttling.


3. SERVICE LEVEL GOALS. Without limiting anything stated in Sections 1(b), 9 or
10 of the Agreement, and subject further to Company’s acknowledgement that
Microsoft will not be liable to Company or to any third party if Microsoft fail
to achieve the following service level goals, our service level goals are as
follows:


Service Level Goals
Availability*                99.5%

Query Response Time**        1.5 seconds
* "Availability" means the percentage of time that Microsoft's Bing services are
operational to receive, process, and respond to queries, excluding scheduled
downtime (if any).
** "Query Response Time" means the time that is measured from when the Query is
received by Microsoft’s servers to the time transmission of the Microsoft search
results is initiated. The measurement will be done at the ingress/egress of the
Microsoft data Center..


4. ATTRIBUTION AND ADVERTISING.
If Company uses Microsoft-provided trademark(s) or logo(s), they will comply
with the current version of Microsoft usage guidelines (found at
http://www.microsoft.com/about/legal/en/us/intellectualproperty/trademarks/usage/default.aspx,
and which may be updated from time to time) or in the following Bing product
guidelines (found at http://www.bing.com/toolbox/bingdeveloper/ and
http://download.microsoft.com/download/0/4/E/04E076D4-60B2-4D31-BCC7-C4805B558DBB/Bing%20product%20guidelines.pdf)


    5. CERTAIN ADDITIONAL LIMITATIONS FOR IMAGE, NEWS AND VIDEO RESULTS. Without
limiting any other portion of this Schedule, the following additional terms
apply to Company’s use of any image, news or video search results obtained
through the Bing services. Company will display, and Company will not remove,
alter or obscure, any attribution information provided by Microsoft in
connection with any Bing image, news or video search results. Company will not
display any image, news or video search results obtained through the Bing
services except in response to a valid end user search request. Image, news or
video search results obtained through the Services will not constitute the sole
or primary content of Company’s Website.


    6. END USER TERMS. [Intentionally omitted].


7. PRIVACY. All access to and use of the Services is subject to the data
practices set forth in the Microsoft Online Privacy Statement, which is
available at http://privacy.microsoft.com/ (which may be updated from time to
time). Nothing in this Schedule or the Services provide for the collection or
transfer of any personally identifiable information of internet users between
the parties. Company must maintain a prominent online

4
Microsoft Confidential



--------------------------------------------------------------------------------



privacy policy for Company’s Websites and applications that access the Services.
This privacy policy, at a minimum, must include: (a) a full, accurate, and clear
disclosure regarding the placement, use, and reading of cookies and related
technologies, and Company’s collection and use of data in relation to activity
by users of Company’s Websites and applications; (b) to the extent applicable,
Company’s use of Microsoft for advertising services for Company’s Websites and
applications; and (c) to the extent applicable a disclosure that users may
choose to not participate in Microsoft’s personalized advertising services,
along with a link to a Microsoft-specified web address where the user may “opt
out” of such personalized advertising services.





5
Microsoft Confidential

